DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the amendment filed on 5/10/2022. In the amendment, claims 34-52 have been amended.  The amendments overcame the 35 USC 112 2nd paragraph rejection of claim 44 for lack of antecedent basis and the objections made over claims 33, 45, and 51.  Therefore, the claim rejection under 35 USC 112 2nd paragraph and the claim objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,700,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 33-52 are allowed.
The following is an examiner’s statement of reasons for allowance: as recited in the Conclusion paragraph under pertinent prior art of the Non Final Rejection mailed on 12/10/2021, Aust et al. (US Pat. No. 5,618,294) has been cited as the closest prior art since it discloses a surgical instrument having a flexible tip reversibly changeable from an essentially straight conformation to a loop or hook conformation and a first adjustable joint for adjusting a first angle between a main part of the instrument and an elongated member between 0 and 180 degrees; however, Aust et al. does not disclose, teach or suggest wherein the first adjustable joint is adjustable independently from the change of the conformation of the flexible tip.  For this reason, claim 33 and its dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 13, 2022